DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 18 February 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 3-4, 8, 11-15, 23, 27-29, and 32-35 are cancelled.
Claims 1-2, 5-7, 9-10, 16-22, 24-26, and 30-31 are pending.
Claims 5, 25-26, and 30-31 are withdrawn. 

It is noted that, for the purpose of this examination, the prior art of Douglas Laboratories is overcome in view of applicant’s amendment to claim 1 and dependent claims reciting the transitional phrase “consisting essentially of.” However, the examined claims are rejected over the prior art cited below.


CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1) Claims 1,  6-7, 10, 16-17, 19-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Simone Digital (“Know Your Beauty Ingredients: Açaí Berry,” downloaded 03/15/2021 from http://simonedigital.com/acai-berry-for-hair-growth/), Gordon (Food Chemistry 133 (2012) 256–263; of record), T. Park (WO 2014/010900 A1), Fields (US 2015/0209399 A1), Shin (US 2016/0296440 A1; of record), Jimenez (US 5,486,509), Thompson (Am J Clin Dermatol (2017) 18: 663–679), Tatar (WO 94/23689 A1; English translation provided by Espacenet), Chemist Direct (“Pantoten & Hair Growth,” accessed online 03/16/2021 at https://web.archive.org/web/ 20140612080951/https://www.chemistdirect.
co.uk/bioconcepts-h-pantoten-and-hair-growth, dated 14 June 2014), and Nelson (US 6,149,933). 
Simone Digital teaches that acai (Euterpe oleracea) berries are edible berries that contain a mixture of amino acids, omega 3, 6, and 9 fatty acids, antioxidants, magnesium, vitamins A, C, E and B, folic acid and zinc (pg 1). Simone Digital teaches the combination of nutrients in acai berries minimize the thinning of hair and promote hair growth (pg 1). For claim 22, Simone Digital teaches a food product (first paragraph). 
Simone Digital does not teach the Euterpe oleracea extract comprises cyanidin 3-glycoside and/or cyanidin 3-rutinoside, an Olea europaea extract comprising oleuropein, a Coffea arabica extract, a Tabebuia impetiginosa extract, 
Gordon, T. Park, Fields, Shin, Jimenez, Thompson, Tatar, Chemist Direct, and Nelson teach the missing elements of Simone Digital.
Gordon teaches the antioxidants in acai berries comprise cyanidin 3-O-glucoside (peak 18) and cyanidin 3-O-rutinoside (peak 19) of the HPLC chromatogram of Fig. 1 (pg 258; reproduced below).

    PNG
    media_image1.png
    428
    517
    media_image1.png
    Greyscale


T. Park teaches a composition for preventing or treating hair loss or promoting hair growth, comprising secoiridoid glucoside derivatives or hydrolysate thereof as active ingredients. The invention may be used as an effective pharmaceutical or functional food composition for preventing or treating hair loss Oleaceae stimulate hair growth and prevent hair loss with high efficiency (pg 4, “Summary of the invention”). T. Park teaches the plant belonging to the family Oleaceae used in the present invention is preferably olive tree (Olea europaea) (pg 8, first and second paragraphs). Park teaches the oleuropein is present in the leaf extract of Olea europaea (pg 8, first and fifth paragraphs).
Fields teaches that the concentration of naturally recirculating dehydroepiandrosterone (DHEA) levels in a human subject may be increased by administering a green coffee bean extract (Abstract). Fields teaches treatment with the green coffee extract increases the hair growth of the subjects (pg 6, [0046]).
Shin teaches a composition for the promotion of hair growth and the prevention of hair loss (Abstract), comprising Tabebuia impetiginosa extract (Paragraph (0020]). Shin teaches the extract comprises veratric acid (pg 2, [0020]), and veratric acid is effective in the promotion of hair growth in amounts of 0.0001%-5% (pg 4, [0040]). While Shin does not teach the extract is from the bark, one of ordinary skill would be able to locate the veratric acid source by commonly available techniques such as the extraction of the various plant parts, as taught by Shin, followed by a routine analytical analysis of the extracts. 
Thompson teaches zinc (pgs 668-670) and magnesium (pgs 670-672, Section 3.3) are trace micronutrients that have roles in treating alopecia. 

Jimenez teaches a composition for inhibiting alopecia, or hair loss utilizing vitamin D3 as an active agent.
Chemist Direct teaches pantothenate, or more commonly known as vitamin B5, provides nourishment to the hair follicles in order for them to function properly. Chemist Direct teaches that pantothenate is essential for hair growth and health and a lack of vitamin B5 will lead to malnourishment of hair follicles that can result in decreased hair growth or even loss (first paragraph).
Nelson teaches calcium pantothenate is a suitable form of pantothenic acid for dietary supplements for promotion of heathy hair (col 3: 39-45).
For claims 19 and 20, Nelson teaches excipients and/or carriers such as microcrystalline cellulose and starch (col 3: 61 to col 4: 1).
For claims 6 and 10, Simone Direct teaches Euterpe oleracea berry extract, T. Park teaches Olea europaea leaf extract, Fields teaches green coffee bean extract, and Shin teaches Tabebuia impetiginosa extraction.
As for the claim 7 limitation of the ratio of extracts in the composition are used in the following ratios: about 100 parts of the Euterpe oleracea extract by volume; about 3 to 10 parts the Olea europaea extract by volume, about 3 to 10 parts of the Coffea arabica green beans extract by volume and about 0 to 4 parts of the Tabebuia impetiginosa extract, a person of ordinary skill in the art would have been motivated to adjust the amounts of Euterpe oleracea extract, Olea europaea extract, and Tabebuia impetiginosa extract in order to obtain a workable product that maximizes hair growth.
For claim 24, each of the recited prior art references teaches an edible composition, together comprising the elements set forth in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Simone Digital to include a Euterpe oleracea extract comprising cyanidin 3-glycoside and/or cyanidin 3-rutinoside, an Olea europaea extract comprising oleuropein, a Coffea arabica extract, a Tabebuia impetiginosa extract, a micronutrient comprising zinc, vitamin D3, magnesium citrate, and calcium d-pantothenate. A person of ordinary skill would have been motivated to choose to add a Euterpe oleracea extract comprising cyanidin 3-glycoside and/or cyanidin 3-rutinoside, an Olea europaea extract comprising oleuropein, a Coffea arabica extract, a Tabebuia impetiginosa extract, a micronutrient comprising zinc, vitamin D3, magnesium citrate, calcium d-pantothenate, and inert ingredient to the composition of Simone Digital since Gordon teaches acai berries comprising cyanidin 3-O-glucoside and cyanidin 3-O-rutinoside are effective for preventing or treating hair loss; T. Park teaches an effective oral composition for preventing or treating hair loss comprises the leaf extract of Olea europaea, which contains the glucoside derivative oleuropein; Fields teaches a green coffee bean extract orally administered to human subjects increases hair growth of the subjects; Shin teaches a composition for the promotion of hair growth and the prevention of hair loss comprising Tabebuia impetiginosa extract and while Shin does not teach the 
One of ordinary skill would add an inert component since Nelson teaches such components are carriers and are necessary to produce dietary supplement forms such as tablets, capsules, and powders.

2) Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simone Digital (cited above), Gordon (cited above), T. Park (cited above), Fields (cited above), Shin (cited above), Jimenez (cited above), Thompson (cited above), Tatar (cited above), Chemist Direct (cited above), Nelson (cited above), and Dayan (WO 2008/073684 A1; of record).
The teachings of Simone Digital, Gordon, T. Park, Fields, Shin, Jimenez, Thompson, Tatar, Chemist Direct, and Nelson are discussed above. 
The combination of Simone Digital, Gordon, T. Park, Fields, Shin, Jimenez, Thompson, Tatar, Chemist Direct, and Nelson does not teach the composition further comprises p-coumaric acid. 

Dayan teaches a composition for use in treating hair (pg 11, [0050]), wherein the composition comprises p-coumaric acid (Abstract; pg 9, [0042]) and zinc oxide. Dayan teaches that p-coumaric acid imparts antiaging benefits to hair ([0050]), suggesting that p-coumaric acid is useful in treating the loss of hair that typically occurs with aging.
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have added p-coumaric acid to a composition taught by the combination of Simone Digital, Gordon, T. Park, Fields, Shin, Jimenez, Thompson, Tatar, Chemist Direct, and Nelson. A person of ordinary skill would have been motivated to choose p-coumaric acid to include in the composition of Simone Digital, Gordon, T. Park, Fields, Shin, Jimenez, Thompson, Tatar, Chemist Direct, and Nelson since Dayan teaches had taught that p-coumaric acid imparts antiaging benefits to hair. 

3) Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Simone Digital (cited above), Gordon (cited above), T. Park (cited above), Fields (cited above), Shin (cited above), Jimenez (cited above), Thompson (cited above), Tatar (cited above), Chemist Direct (cited above), Nelson (cited above), and Machado (Neuroprotective Effects of Acai (Euterpe oleracea Mart.) Against Rotenone in Vitro Exposure, “Oxidative Medicine and Cellular Longevity,” 2016, 1-14; of record).
The teachings of Simone Digital, Gordon, T. Park, Fields, Shin, Jimenez, Thompson, Tatar, Chemist Direct, and Nelson are discussed above. 
The combination of Simone Digital, Gordon, T. Park, Fields, Shin, Jimenez, Thompson, Tatar, Chemist Direct, and Nelson does not teach the Euterpe oleracea extracts are hydroalcoholic extracts. Douglas Laboratories also does not teach Euterpe oleracea extract is obtained from Acai berries. 
Machado teaches the missing element of the combination of Simone Digital, Gordon, T. Park, Fields, Shin, Jimenez, Thompson, Tatar, Chemist Direct, and Nelson.
Machado teaches the missing elements of the combination of Simone Digital, Gordon, T. Park, Fields, Shin, Jimenez, Thompson, Tatar, Chemist Direct, and Nelson.
Machado teaches therapeutic uses of acai extract (Abstract), wherein the extracts are hydroalcoholic extracts (pg 2, left column, third paragraph). Machado teaches the antioxidant components of Euterpe oleracea are contained in the hydroalcoholic extract (Table 1, pg 4). Machado teaches therapeutic components of acai extract (Abstract), are obtained from the berries of the Acai plant (Abstract).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to incorporate the use of the Euterpe oleracea hydroalcoholic extracts in the composition of the combination of Simone Digital,  of the Euterpe oleracea since Machado teaches that the products hydroalcoholic extraction includes antioxidants known to protect cells including those that produce hair growth. 
Regarding the recited concentration, it would have been obvious to utilize a concentration of from 2:1 to 10:1 since Machado teaches a useful, antioxidant, acai extract is obtained from an extraction solution comprising 30% berries in a hydroalcoholic solvent, and it is not inventive to determine an active concentration when there are a finite number of identified, predictable solutions; as such, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. See MPEP 2144.05(II)(B).

	4) Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Simone Digital (cited above), Gordon (cited above), T. Park (cited above), Fields (cited above), Shin (cited above), Jimenez (cited above), Thompson (cited above), Tatar (cited above), Chemist Direct (cited above), Nelson (cited above), and Weissbort (WO 2016/199147 A1; of record), 
The teachings of Simone Digital, Gordon, T. Park, Fields, Shin, Jimenez, Thompson, Tatar, Chemist Direct, and Nelson are discussed above.

Weissbort teaches the missing element of the combination of Simone Digital, Gordon, T. Park, Fields, Shin, Jimenez, Thompson, Tatar, Chemist Direct, and Nelson.
Weissbort teaches a composition for the treatment of hair loss and regrowth stimulation (Abstract), wherein the composition comprises zinc picolinate in amounts of 15-35 mg, overlapping the claimed range (pg 3, [0012]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include zinc picolinate in the claimed amount in a composition comprising 100 to 150 mg of the Euterpe oleracea extract in the composition, the composition also comprises consists essentially of 55 to 105 mg of the Tabebuia impetiginosa extract, 55 to 105 mg of the Olea europaea dried leaves extract comprising oleuropein; 50 to 100 mg of the Coffea arabica green beans (green coffee beans) extract 200 to 2000 International Units (IUs) of Vitamin D3; 0 to 10 mg of calcium d-pantothenate; and 0 to 100 mg of magnesium citrate. 
A person of ordinary skill would have been motivated to choose zinc picolinate as the specific zinc source to include in the composition of the combination of Simone Digital, Gordon, T. Park, Fields, Shin, Jimenez, Thompson, Tatar, Chemist Direct, and Nelson because Weissbort teaches that 

5) Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Simone Digital (cited above), Gordon (cited above), T. Park (cited above), Fields (cited above), Shin (cited above), Jimenez (cited above), Thompson (cited above), Tatar (cited above), Chemist Direct (cited above), Nelson (cited above), and Fahrner (WO 2016/057839 A1; of record).
The teachings of Simone Digital, Gordon, T. Park, Fields, Shin, Jimenez, Thompson, Tatar, Chemist Direct, and Nelson are discussed above.
The combination of Simone Digital, Gordon, T. Park, Fields, Shin, Jimenez, Thompson, Tatar, Chemist Direct, and Nelson does not teach a spray-dried, encapsulated composition.
Fahrner teaches the missing element of the combination of Simone Digital, Gordon, T. Park, Fields, Shin, Jimenez, Thompson, Tatar, Chemist Direct, and Nelson.
Fahrner teaches a composition for promoting normal cell cycle growth and dietary supplementation (pg 5: 24 to pg 6: 1-7), wherein the composition is spray-dried (pg 7: 23-25; claim 17) and encapsulated within at least one carrier (pg 4: 9-15; claims 78, 79). Fahrner teaches the method enhances the delivery of natural ingredients that have poor aqueous solubility (pg 10: 21-32). Fahrner teaches encapsulation and spray-drying improves the gut solubility of the ingredients (pg 9: 3-6), improves bioavailability, and offers manufacturing benefits (pg 30: 1-10).


Examiner’s Reply to Attorney Arguments
The remarks of 18 February 2021 have been fully considered. However, the all of the claims presented are rejected under 35 USC §103 as set forth above.
1. Rejection of claims 1, 10, 19, 22, and 24 under 35 U.S.C. § 102(a)(1) over Douglas Laboratories
Applicant’s arguments with respect to claims 1, 10, 19, 22, and 24 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

2. Rejection of claims 2 and 20 under 35 U.S.C. §103 over Douglas Laboratories and Dayan
Applicant’s arguments with respect to claims 2 and 20 have been considered but are moot because the new ground of rejection does not rely on Douglas Laboratories for any teaching or matter specifically challenged in the argument, and the applicant has not directed specific arguments to the Dayan prior art.

3. Rejection of claims 6, 7, and 15 under 35 U.S.C. §103 over Douglas Laboratories, Hines, and Shin 
The applicant argues that the combined art does not reveal to a person of skill the composition of claim 1 or its dependent claims. Since only the prior art of Shin is recited in the present rejections, the Examiner will address only arguments directed to Shin.
The applicant argues that Shin does not have a disclosure of extracts specifically from the bark of Tabebuia impetiginosa.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Shin teaches that the active agent, veratric acid, from Tabebuia impetiginosa is obtained by an extractive process. While Shin does not teach the extract is from the bark, one of ordinary skill would be able to locate the veratric acid source by commonly available techniques such as the extraction of the various plant parts, as taught by Shin, followed by a routine analytical analysis of the extracts. See MPEP 2144(I).
Tabebuia impetiginosa contains veratric acid. See, for example, Garcez (Abstract, Quim. Nova, Vol. 30, No. 8, 1887-1891, 2007).

4. Rejection of claim 9 under 35 U.S.C. §103 over Douglas Laboratories, and Machado
The applicant argues that the combined art does not reveal to a person of skill the composition of claim 1 or its dependent claims. Since only the prior art of Machado is recited in the present rejections, and the applicant has not presented arguments specific to Machado, the rejection containing the Machado reference is considered proper

5. Rejection of claims 16-18 under 35 U.S.C. §103 over Douglas Laboratories, Hines, Schroeder, Shin, Weissbort, Humbert, and Gordon
The applicant argues that Gordon does not teach or suggest a benefit for using Euterpe Oleracea extracts for hair growth. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The teachings of Simone Digital, in combination with Gordon, teach the motivation for using an extract of Euterpe oleracea in a composition for treating hair loss. As set forth in MPEP 2145(IV), “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” As such, the argument set forth by the Euterpe oleracea in a composition for treating hair loss is insufficient.
The applicant argues that a person of skill does not have a sound reason to select from this composition Weissbort only zinc picolinate.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Weissbort teaches a number of compounds are useful for the treatment of hair loss and to stimulate regrowth of hair. Since the teaching of Weissbort meets the standard of exemplary rationale for obviousness (combining prior art elements according to known methods to yield predictable results), the Weissbort prior art is considered proper. See MPEP 2143(I). 
	
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612